Citation Nr: 0828015	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for residuals of injury to 
the right ankle.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 





INTRODUCTION

The veteran served on active duty from January 1980 to 
January 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The veteran originally requested a hearing before the Board 
in Washington, D.C., however the veteran withdrew this 
request for a hearing in a July 2008 letter. Though he no 
longer wished to have a personal hearing, he did request that 
his appeal go forward, and a written statement from the 
veteran was attached to the informal hearing presentation. 


FINDING OF FACT

Chronic residuals of a right ankle injury were not shown in 
service, there is no evidence of arthritis within one year 
following discharge from service, and the current right ankle 
condition was not caused by any incident of service. 


CONCLUSION OF LAW

Residuals of a right ankle injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in or aggravated by service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). The requirements apply to all five 
elements of a service connection claim: (1) veteran status, 
(2) existence of a disability, (3) a connection between the 
veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra. 

In this case, in a January 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and the types of evidence that will be obtained by VA. The 
veteran was also provided with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his disability in a March 2006 letter. The 
case was last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran. Specifically, the information and evidence that have 
been associated with the claims file includes the veteran's 
service treatment records, post service medical records, and 
VA examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenue through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was an active participant in the claims 
process, supplying evidence in support of his claim and 
participating in a VA examination.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so. Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant. See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. 
App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned. 
38 C.F.R. § 3.303(b).  It is required that there be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. In order for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology. See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickman v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in this claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-130 (2000). 

Although the veteran was seen for a twisted right ankle after 
stepping into a hole during physical training in service in 
August 1982, there is no evidence of a chronic right ankle 
problem in service. The service treatment records indicate 
that the veteran was diagnosed with a right foot and ankle 
sprain and was told to manage the injury with hot soaks, Ace 
wraps, Ben Gay, Motrin, and to avoid prolonged standing or 
marching for seven days.  In the veteran's retirement 
examination there were no recorded complaints of problems 
with the veteran's right ankle and the examination noted no 
abnormalities.  The veteran has indicated that he mostly 
self-medicated for his ankle pain, however the Board notes 
that the veteran's right ankle injury was at the beginning of 
a long career in the military, and no other incidents of 
right ankle pain were noted.

In June 2003 the veteran reported right ankle pain, claiming 
that the pain started after jumping over a puddle at his 
son's track meet. The radiologist's report from this visit 
notes that there was no fracture of the ankle.  His 
impression was that the veteran had degenerative changes of 
the ankle. The physician later suspected an avulsion 
fracture. No fracture was indicated in any x-rays however. 
Other medical records in the claims folder indicate that in 
May 2007 the veteran was diagnosed as having gout of the 
right ankle.  

The single medical opinion as to whether the current ankle 
disorder is related to service was provided by the VA 
examiner, who both examined the veteran in February 2004, and 
reviewed his claims folder, including his service treatment 
records. The VA examination included an x-ray of the ankle, 
which the examiner described as normal. The examiner's 
diagnosis was recurrent right ankle sprain. However, the 
examiner indicated that it is medically impossible to relate 
the veteran's recurrent ankle sprains to the specific 
incidence of right ankle injury in 1982. The examiner 
concluded that it is not likely that the veteran has a 
chronic right ankle disability which began in service. In 
explanation the examiner points out the gap in time between 
the original injury in 1982 and the subsequent ankle-related 
problems which started decades later. There is no competent 
medical opinion to the contrary. 

The Board acknowledges the veteran's contention that his 
ankle disability is related to service.  Unfortunately, the 
veteran, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

After a review of all the evidence, the Board finds that the 
veteran's current right ankle condition was not incurred in 
or caused by service, and there is no evidence of arthritis 
within one year following discharge from service.  The 
earliest findings of arthritis are in 2003, more than a year 
following discharge, and the February 2004 x-rays were noted 
as normal. Finally, there is no competent evidence linking 
his current ankle disorder to service. Thus, the 
preponderance of the evidence is against the claim for 
service connection for residuals of a right ankle injury.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for residuals of injury to 
the right ankle is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


